           Case 2:10-cr-00064-PBT Document 97 Filed 07/26/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT

             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :

      v.                                     : CRIMINAL NO. 10-CR-064

JONATHAN PAUL WIKTORCHIK                     :


 GOVERNMENT’S SUPPLEMENTAL RESPONSE IN OPPOSITION TO
       DEFENDANT’S MOTION TO REDUCE SENTENCE
         PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

      On December 15, 2020, defendant Jonathan Paul Wiktorchik filed a pro se

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). ECF No. 75.

On March 9, 2021, Wiktorchik filed a Supplemental Motion seeking compassionate

release. ECF No. 78. On March 15, 2021, the government filed a response in

opposition, asserting that he had recovered from COVID-19; the government

further opposed relief on the grounds that he committed a very serious crime for

which he has a significant amount of time remaining to serve, and all pertinent

sentencing factors warrant denial of the motion. ECF No. 80.

      On April 14, 2021, this Court denied the motion. ECF No. 89. Thereafter, on

May 3, 2021, Wiktorchik filed a pro se Motion for Reconsideration, ECF No. 91,

which was followed by two pro se supplemental motions on May 27, 2021, and July

15, 2021. ECF Nos. 94, 96. Wiktorchik’s motions remains pending.

      The government continues to maintain that relief should be denied, for all

of the reasons we articulated earlier and those articulated by this Court. We present
        Case 2:10-cr-00064-PBT Document 97 Filed 07/26/21 Page 2 of 6




this supplemental response to provide the Court with updated information

regarding the status of the virus at FCI Fort Dix, and Wiktorchik’s vaccination

status (he declined a vaccine).

      1. At present, FCI Fort Dix houses 2,879 inmates. Currently, there are no

inmates who are reported positive for COVID-19, and have not been for over two

months. There are 1,712 current inmates who previously tested positive and have

recovered. There were two COVID-related deaths at this institution, most recently

in late January 2021.

      This positive outlook is consistent with the status of the virus throughout the

BOP system, as BOP continues to enforce the mitigation measures it has applied

for the past 16 months. Currently, there are over 143,000 inmates in BOP-managed

institutions and community-based facilities. At present, there are 245 inmates who

are reported positive. Further, there has not been a COVID-related death of a BOP

inmate since June 17.

      The Court may consider these facts. See, e.g., United States v. Robinson, --

F. App’x --, 2021 WL 2978893, *1 (3d Cir. July 15, 2021) (not precedential) (when

denying a motion for compassionate release, it was appropriate for the court to

consider the prison’s then-current rate of COVID-19 infection, and evidence that

the defendant’s health conditions were being adequately managed by the facility’s

medical staff).




                                        -2-
        Case 2:10-cr-00064-PBT Document 97 Filed 07/26/21 Page 3 of 6




      2. As part of its battle against the coronavirus, BOP has offered a vaccine to

every inmate. At Fort Dix, 1,711 inmates, which is 59.4% of the inmate population,

have been vaccinated.

      Wiktorchik is one of the inmates who refused a vaccine. On March 11, 2021

(long before the vaccine was available to most Americans), BOP offered the

Moderna vaccine to Wiktorchik, and he declined it. See Exhibit A at p. 126. He

stated that 20 years ago, a reaction to the influenza vaccine put him in the hospital

for ten days, so he is concerned about a reaction to the COVID vaccine. Id. at 3.

BOP does not have medical records from 20 years ago for Wiktorchik.

      Given the very high effectiveness thus far of the Moderna and other vaccines,

“[n]ow that COVID-19 vaccinations are being administered throughout the Bureau

of Prisons, compassionate release motions generally lack merit.” United States v.

Reed, 2021 WL 2681498, at *4 (E.D. Pa. June 30, 2021) (Schmehl, J.). “Courts now

widely recognize that a refusal to take preventative measures to protect oneself

from COVID-19 undermines any assertion that the risk of viral infection

constitutes an extraordinary and compelling reason justifying release.” United

States v. Downer, 2021 WL 2401236, at *2 (D. Md. June 11, 2021) (Gallagher, J.);

see also United States v. Baeza-Vargas, 2021 WL 1250349, at *2-3 (D. Ariz. Apr.

5, 2021) (Teilborg, J.) (“Judges of this Court, as well as others around the country,

have ruled with consistency that an inmate’s denial of a COVID-19 vaccination

weighs against a finding of extraordinary and compelling circumstances.”) (citing

more than a dozen cases); United States v. Strother, 2021 WL 2188136, at *8 (E.D.

                                        -3-
          Case 2:10-cr-00064-PBT Document 97 Filed 07/26/21 Page 4 of 6




Tex. May 27, 2021) (inmate who declined Johnson & Johnson vaccine “cannot be

heard to complain about the dangers of COVID-19 in prison and then fail to take

the available measures to mitigate the risk, such as being vaccinated.”).

        We recognize that, according to experts, “People who’ve had an immediate

allergic reaction to any vaccine or injectable medication should be cautious about

getting the vaccine.” https://www.mayoclinic.org/coronavirus-covid-

19/vaccine/comparing-vaccines#who-should. The Cleveland Clinic recommends

that a person with a severe previous reaction to a flu shot be evaluated by a

board-certified allergist before getting the COVID vaccine.

https://www.cleveland.com/coronavirus/2021/02/should-you-get-the-

coronavirus-vaccine-if-youve-had-a-bad-reaction-to-a-flu-shot.html. Wiktorchik

has not received such an evaluation while in BOP custody.

        To be clear, however, public health authorities do not recommend that a

person with Wiktorchik’s claimed history not receive the vaccine. Individuals are

definitively advised not to take the vaccine only if they previously have had a

serious allergic reaction to one of the ingredients of the COVID-19 vaccine. Fact

Sheet     for   Recipients   and   Caregivers,   Moderna      (FDA),    at      p.   2,

https://www.fda.gov/media/144638/download. Although an allergist has not

evaluated Wiktorchik, there is no indication that this restriction applies to

Wiktorchik. The CDC does recommend a longer observation period (30 minutes as

opposed to the normal time of 15 minutes) after administration of the vaccine to a

person with a history of an immediate allergic reaction to a different vaccine.

                                       -4-
        Case 2:10-cr-00064-PBT Document 97 Filed 07/26/21 Page 5 of 6




https://www.cdc.gov/vaccines/covid-19/clinical-considerations/managing-

anaphylaxis.html#routine.

      The government continues to maintain that the motion for compassionate

release was properly denied, given Wiktorchik’s recovery from the disease, the

information reported in this memorandum, and all pertinent sentencing factors.

                                     Respectfully yours,

                                     JENNIFER ARBITTIER WILLIAMS
                                     Acting United States Attorney


                                     /s Robert A. Zauzmer
                                     ROBERT A. ZAUZMER
                                     Assistant United States Attorney
                                     Chief of Appeals


                                     /s José R. Arteaga
                                     JOSÉ R. ARTEAGA
                                     Assistant United States Attorney




                                      -5-
        Case 2:10-cr-00064-PBT Document 97 Filed 07/26/21 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of this pleading has been served by first-class

mail, postage prepaid, upon:

                        JONATHAN PAUL WIKTORCHIK
                          Inmate Register No. 64850-066
                                   FCI Fort Dix
                          Federal Correctional Institution
                                  P.O. Box 2000
                        Joint Base MDL, New Jersey 08640


                                       /s José R. Arteaga
                                       JOSÉ R. ARTEAGA
                                       Assistant United States Attorney


Dated: July 26, 2021.
